Citation Nr: 1502676	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome (CFS).

2. Entitlement to service connection for CFS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to January 1992.

These matters come before the Board of Veteran's Appeals (Board) from a July 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Louisville, Kentucky.

In September 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1. In an unappealed July 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for CFS.

2. Some of the evidence submitted subsequent to the July 2006 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for CFS.

3. The Veteran served honorably in the Gulf War theatre of operations from September 1990 until April 1991.

4. The Veteran has been diagnosed with CFS.


CONCLUSIONS OF LAW

1. The unappealed July 2006 rating decision which denied service connection for CFS is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2014).

2. Evidence received since the July 2006 RO decision that denied entitlement to service connection for CFS is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

3. The criteria for entitlement to service connection for CFS have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in December 2011, VA informed the Veteran of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service VA and private medical records, and the statements of the Veteran and his family.  

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for CFS, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; signs or symptoms involving the respiratory system; sleep disturbance; abnormal weight loss; or menstrual disorders. The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016; and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d). In this case, VA has conceded that the Veteran has active military service in the Gulf War theatre of operations from September 1990 until April 1991.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2004); 38 C.F.R. § 3.317 (2014).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2014).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran's claim for entitlement to service connection for CFS was denied by the RO in July 2006 because the evidence at the time of the denial reflected that the Veteran's fatigue was a result of his sleep apnea and restless leg syndrome. The Veteran did not appeal the decision and it became final. Subsequently the Veteran filed a claim to reopen, and in December 2010, the RO again denied his claim to reopen his claim for entitlement to service connection. The Veteran again filed a claim to reopen his previously denied claim, which was reopened and denied on the merits by the RO in July 2012.

Evidence of record at time of last final denial

At the time of the July 2006 RO denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, medical records and correspondence. 

Medical records at the time of the last final denial do not reflect a diagnosis of CFS. A June 2006 VA medical examiner opined that the Veterans fatigue is most likely due to his insomnia and obstructive sleep apnea.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional VA medical records, lay statement attesting to the Veteran's symptoms, and private medical records. A March 2012 private medical progress note reflects a diagnosis of CFS for the Veteran. Additionally, in an October 2014 private medical record, the physician diagnosed the Veteran with fatigue syndrome and opined that the Veteran clearly has longstanding symptoms related to his fatigue syndrome dating back to service.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for CFS. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

Neither private medical diagnosis was within the claims file at the time of the July 2006 RO decision. The private medical records noted above go to the basis of the Veteran's claim for entitlement to service connection for CFS. Thus, the Board finds the private medical records to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for CFS, is reopened.  

De Novo analysis of reopened CFS claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for CFS may be granted on the merits, de novo.

The Veteran contends that service connection for CFS is warranted. 

In a June 2012 VA medical examination, the nurse practitioner opined that it is less likely than not that the Veteran's fatigue is caused by or related to his service in Southwest Asia. The nurse practitioner explained that that some researchers have theorized that CFS is caused by a viral infection, and since the medical evidence does not indicate an infection or virus causing the Veteran's fatigue, CFS is not likely. Additionally, the nurse practitioner explained that while the Veteran experiences chronic fatigue, muscle pain, headaches, and insomnia; his diagnosis of depression excludes CFS as a diagnosis since depression is a medical condition that could cause fatigue. 

The Board finds that the June 2012 VA medical opinion is of little probative value. The nurse practitioner explained that the Veteran actually has fibromyalgia (FM) rather than CFS. The nurse practitioner based her opinion on the theory that CFS is related to a viral infection, and since the record does not reflect a viral infection CFS must be excluded. However, earlier in the nurse practitioner's opinion she notes that current popular and medical opinion is that CFS and FM are actually the same illness. The nurse practitioner further conceded that many health care providers use the terms, CFS and FM, interchangeably. The nurse practitioner's opinion that the Veteran does not have CFS is based simply on theory and not standard medical practice of treating CFS and FM as the same illness. 

Furthermore, while the nurse practitioner explains that depression can cause fatigue, she notes that with the presence of both conditions it is difficult to assess if the fatigue is contributing to the Veterans depression or if the depression is contributing to the Veteran's fatigue. 

As mentioned above, the claims file reflects that the Veteran has been diagnosed with CFS on two separate occasions. (See March 2012 and October 2014 private medical records). The October 2014 physician opined that the Veteran's CFS is related to his military service.

For the reasons below the Board finds the entitlement to service connection for CFS is warranted.

Persian Gulf War veterans may be granted service connection for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbances; and gastrointestinal signs or symptoms. The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016; and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

Here the Veteran has a positive diagnosis of CFS, which is considered a qualified chronic disability. 38 C.F.R. § 3.317 (2014). Furthermore, the Veteran's symptoms have manifested to a degree of 10 percent after service. A 10 percent evaluation is warranted for symptoms that wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication. C.F.R. § 4.88b, Diagnostic Code 6354. Here, the claims folder reflects that the Veteran receives continuous medication for the symptoms associated with his condition. (See 2012 VA medical examination and October 2014 private medical record). 

Based on the above, the Board finds that entitlement to service connection for CFS warranted.


ORDER

The application to reopen the claim of service connection for CFS based upon new and material evidence is granted. 

Entitlement to service connection for chronic fatigue syndrome (CFS), granted



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


